Justice EAKIN,
concurring.
I agree with the expression of Justice Baer in his concurring opinion. The majority correctly notes appellant’s claimed “right will not be irreparably lost if review is postponed until after the sentencing hearing[.]” Majority Op., at 312. I write merely to acknowledge that were this a Commonwealth appeal, be it from an order allowing or denying closure, quashal might not be appropriate. As the Commonwealth cannot appeal once the jury has returned its verdict, appellate review would be foreclosed and the right would indeed be irreparably lost.